Citation Nr: 0105345	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-20 249A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, on a direct basis and as secondary to a 
service-connected right knee disability.  

2.  Entitlement to service connection for a left knee 
disorder, on a direct basis and as secondary to the service-
connected right knee disability.  

3.  Entitlement to service connection for a bilateral wrist 
disorder, on a direct basis and as secondary to the service-
connected right knee disability.  

4.  Entitlement to service connection for a bilateral ankle 
disorder, on a direct basis and as secondary to the service-
connected right knee disability.  

5.  Entitlement to service connection for chronic pain and 
inflammation in the joints of the knees, wrists, ankles, and 
back.  

6.  Entitlement to an increased disability rating for 
service-connected status post anterior cruciate tear of the 
right knee, currently evaluated as 20 percent disabling.

7.  Evaluation of service-connected depression, rated as 
10 percent disabling from June 3, 1999.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1969 
to May 1970.  She also had additional service in the National 
Guard, including while on inactive duty training from July 
21, 1995, to July 23, 1995.

By an August 1999 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in 
pertinent part, denied the veteran's claims for service 
connection for a low back disorder, a left knee disorder, a 
bilateral wrist disorder, and a bilateral ankle disorder on 
direct bases and as secondary to the service-connected status 
post anterior cruciate tear of the right knee.  In addition, 
the RO denied service connection for pain and inflammation of 
joints.  Furthermore, the RO denied the issue of entitlement 
to a disability evaluation greater than 20 percent for the 
service-connected status post anterior cruciate ligament tear 
of the right knee and granted her claim for service 
connection for depression, secondary to this 
service-connected disability, with an assigned initial rating 
of 10 percent effective from June 3, 1999.  The veteran 
appealed to the 

Board of Veterans' Appeals (Board) the denial of these 
service connection claims, the denial of her increased rating 
claim for her service-connected right knee disability, and 
the assignment of a 10 percent disability evaluation for her 
service-connected depression.  

Furthermore, in the substantive appeal which was received at 
the RO in October 1999, the veteran raised the issue of 
entitlement to service connection for a disability manifested 
by poor circulation.  This claim is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  


REMAND

Review of the claims folder indicates that the RO has denied 
the veteran's service connection claims on the basis that 
they are not well grounded.  In fact, in letters dated in 
November 1999 and April 2000, the RO informed the veteran 
that she could not receive any further assistance from VA in 
the development of these issues until she submitted 
sufficient evidence to render her claims well grounded.  

However, there has been a significant change in the law since 
then.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also VAOPGCPREC 11-00 
(Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Consequently, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to adjudicate these claims.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Moreover, after a complete and thorough review of the claims 
folder, the Board concludes that a remand to the RO is also 
necessary for the veteran's rating claims regarding her 
service-connected right knee disability and her 
service-connected depression.  Specifically, in July 1999, 
the veteran underwent a VA mental disorders examination.  
According to the report of this evaluation, the examiner did 
not have access to the veteran's claims folder, including her 
medical records.  Furthermore, the VA physician who 
subsequently examined the veteran in August 1999 to determine 
the severity of her service-connected right knee disorder 
noted in the evaluation report that he did not have access to 
any of the veteran's medical records.  

The Court has held that it is absolutely essential for proper 
adjudication that the VA examiner review and consider all of 
the pertinent medical and other evidence in the claims folder 
so that his or her opinion concerning the severity of a 
condition is a fully informed one and takes into account the 
veteran's entire medical history and circumstances.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991); Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); and Goss v. Brown, 9 Vet. App. 
109, 114 (1996).  See also VAOPGCPREC 11-95 (April 7, 1995), 
60 Fed. Reg. 43186 (1995).  

Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA-including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  A VA examination should be conducted 
by an orthopedist to determine the nature 
and severity of the status post anterior 
cruciate tear of the veteran's right 
knee.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  In addition to x-
rays, any other tests and studies deemed 
necessary should be conducted.  The 
examiner should specifically state 
whether the veteran has arthritis of his 
right knee.  The ranges of motion of the 
veteran's right knee should be addressed, 
including a discussion of the normal 
ranges of motion of this joint.  

In addition, the examiner is requested to 
determine whether the veteran's right 
knee disability exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.  In addition, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine the nature and 
severity of her service-connected 
depression.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed. All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to identify the severity of the veteran's 
depression by identifying all disabling 
manifestations and by providing an 
opinion as to the overall effect of this 
disability on his social and occupational 
adaptability.  A GAF score should be 
provided along with an explanation of the 
score's meaning in the context of 
applicable rating criteria.  Findings 
necessary to apply the new rating 
criteria should be made.  See 38 C.F.R. 
§ 4.130 (1999).  

4.  The RO should review the examination 
reports to determine if they are in 
compliance with the directives of this 
remand.  If either report is not in 
compliance, then the record should be 
returned, along with the claims file, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

5.  The RO should then re-adjudicate the 
issues on appeal.  In re-adjudicating the 
rating claim regarding the veteran's 
service-connected depression, the RO 
should consider the appropriateness of 
"staged" ratings as set forth in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, with regard to the 
increased rating claim for the veteran's 
service-connected right knee disability, 
if arthritis of the right knee is 
diagnosed on current VA examination, the 
RO should consider whether the veteran is 
entitled to separate ratings for arthritis 
(under 38 C.F.R. § 4.71, Diagnostic Code 
5003) and instability (under Code 5257) in 
her right knee.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), citing 38 
C.F.R. §§ 4.14, 4.25.  See also VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  

6.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


